Citation Nr: 0806229	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a throat disorder.

4.  Entitlement to service connection for tinea versicolor.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Whether there was clear and unmistakable error in the 
June 17, 1982 rating decision that denied service connection 
for nervous disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  The record reflects that the veteran was a 
member of the Army National Guard after his period of active 
duty.  The records associated with any National Guard 
service, to include verification of periods of active duty 
for training, have not been obtained as they are not 
pertinent to the current claims.  There is no allegation that 
the disorders started or are related to any Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO) and 
the Togus, Maine RO.  The Newark RO has jurisdiction over the 
case.  

The issues of entitlement to service connection for tinea 
versicolor and PTSD and whether there was clear and 
unmistakable error in the June 17, 1982 rating decision that 
denied service connection for nervous disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Liver disorder was not present in service or for many 
years afterward, cirrhosis of the liver is not shown to a 
compensable degree within one year of separation from 
service, and liver disorder is not etiologically related to 
service.

2.  There is no competent medical evidence of current sinus 
disorder or throat disorder.  
CONCLUSIONS OF LAW

1.  Liver disorder was not incurred in or aggravated by 
service, and cirrhosis of the liver may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

3.  Throat disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

The Board notes that the issues of entitlement to service 
connection for tinea versicolor and PTSD and whether there 
was clear and unmistakable error in the June 1982 rating 
decision are being remanded.  These claims are being remanded 
in part to ensure compliance with the VCAA.  Accordingly, a 
discussion as to any error committed regarding these issues 
with respect to either the duty to notify or the duty to 
assist is not appropriate at this time.  

Regarding the veteran's other service connection claims, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the veteran in August 2004 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decisions in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The August 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, notification as to 
degrees of disability and effective dates was included with a 
supplemental statement of the case issued in February 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
Social Security Administration records, VA treatment records, 
service personnel records, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  In March 2006 the veteran submitted a 
statement indicating that he had no other information or 
evidence to submit to VA to substantiate his claims and in 
March 2007 he stated that he had furnished VA with all 
evidence. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations were provided in connection 
with these claims.  According to a March 2005 VA examination 
report, the veteran had no active nasal, pharyngeal, 
laryngeal, or nasal sinus disease, and nasal sinus x-rays 
were reportedly within normal limits.  As no current throat 
or sinus disorder was present no etiology opinion was 
offered.  At a September 2004 VA examination it was reported 
that the veteran did not have viral hepatitis; however, an 
October 2004 abdominal ultrasound reportedly had findings 
consistent with fatty infiltration of the liver.  While the 
evidence does suggest a current liver disorder, which the 
veteran attributes to his documented use of the drug Valium 
while in service, as explained below there is simply no 
evidence indicating a connection between the two.  In fact, 
according to a private January 2003 internal medicine 
examination report the veteran has a history of liver disease 
from chronic alcoholism.  As there is no indication that the 
current findings consistent with fatty infiltration of the 
liver may be associated with his use of Valium while in 
service, and the veteran's service treatment records show no 
diagnosis or treatment related to any liver disorder, the 
Board is of the opinion that an etiology opinion is not 
necessary regarding this issue.  See id.; see also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).      

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as cirrhosis of 
the liver, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Liver disorder

The veteran asserts that he has a liver disorder caused by 
the use of the drug Valium while serving on active duty in 
the United States Army.   

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran currently has a liver disorder as a result of his 
active military service or that cirrhosis of the liver was 
manifest to a compensable degree within one year after the 
veteran's separation from active military service.  The 
veteran's service treatment records are devoid of any 
reported diagnosis or treatment related to any liver 
disorder.  The veteran's July 1971 separation examination 
shows a normal clinical evaluation of the abdomen and 
viscera.  No defects relating to a liver disorder were noted.  
The service treatment records do reflect that the veteran was 
prescribed Valium on one occasion.  

A June 1976 VA examination report specifically notes no 
abnormal findings related to the digestive system.  The 
veteran was sent by VA for a psychological consultation in 
August 1990.  The psychologist noted that the veteran 
reported that he "has had problem with ethanol abuse, [and] 
received [outpatient treatment] for liver problem last 
year..."  Another August 1990 consultation report shows an 
approximate 16 year history of alcohol abuse and an 
approximate 10 year history of benzodiazepine usage.  In 
August 1997 high liver function tests (LFTs) were reported, 
as was an 8 year history of abnormal LFTs.  The next month 
abnormal LFTs were again reported and the veteran was 
diagnosed with viral hepatitis.  A private January 2003 
internal medicine examination report shows a diagnosis of 
chronic liver disease and notes a history of liver disease 
from chronic alcoholism.  A psychiatric examination that same 
month shows a diagnosis of alcohol and anxiolytic dependence, 
both in remission.  The veteran was noted as having 
"sclerosis of the liver."    

The veteran was afforded a VA examination in September 2004.  
The veteran was noted to be a poor historian.  The veteran 
gave a history of cirrhosis which was diagnosed 15 to 16 
years earlier, and that prior to that he had alcohol and 
substance abuse.  He reported no treatment for cirrhosis.  He 
denied many symptoms, but did complain of vague abdominal 
pain.  Laboratory tests were ordered, including a complete 
blood count (CBC); chemistry; urinalysis; hepatitis A, B, and 
C profiles; and abdominal ultrasound.  The hepatitis profiles 
were reported as negative and the CBC as normal.  In the 
diagnosis portion of the examination report the examiner 
stated that the veteran does not have viral hepatitis. 

An October 2004 VA abdominal ultrasound reportedly had 
findings consistent with fatty infiltration of the liver.  

The competent medical evidence of record suggests that the 
veteran was first diagnosed with a liver disorder around 
1989, which is more than 15 years after his release from 
active military service.  This is strong evidence against a 
claim that he has a current liver disorder that is related to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

The veteran has admitted to past alcohol, benzodiazepine, and 
anxiolytic dependence (Valium is a benzodiazepine and 
benzodiazepines are anxiolytics).  The Board rejects the 
veteran's argument that his in-service use of Valium led to 
current liver disorder as there is no competent medical 
evidence of record supporting that theory.  In fact, at least 
one medical professional (in January 2003) has noted 
cirrhosis caused by the use of alcohol.  Moreover, the 
veteran was prescribed Valium on one occasion while in 
service and admits to abuse of similar drugs for many years 
after service.  To put it simply, there is no evidence to 
even suggest that the veteran has a current liver disorder 
that is related to the single documented in-service 
prescription for Valium, other than his claim that such is 
the case.  More importantly, there is no showing of treatment 
for any liver pathology in service or until more than 15 
years after he was discharged from active military duty.  In 
the absence of competent medical evidence showing a 
relationship between a current liver disorder and service the 
veteran's claim must be denied.    

The Board notes that the veteran currently has appeals 
pending regarding service connection for a psychiatric 
disorder.  If service connection is ever granted for such a 
disorder that required long term use of medication, such may 
give rise to a claim for entitlement to service connection 
for a liver disorder as secondary to any service-connected 
psychiatric disorder.  At this point, further investigation 
into the possible effects of the veteran's post-service use 
of Valium and other similar drugs is not needed as he is not 
service connected for any psychiatric disorder that could 
necessitate the use of these drugs.  

In sum, the preponderance of the competent medical evidence 
is against a finding of in-service liver disorder, cirrhosis 
of the liver manifest to a compensable degree within one year 
of discharge from service, and a nexus between the post-
service findings consistent with fatty infiltration of the 
liver and the post-service diagnosis of chronic liver disease 
and service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B. Sinus disorder & throat disorder

The veteran asserts that he has a sinus disorder and a throat 
disorder as a result of his active military service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of such evidence is against the 
grant of service connection for sinus disorder and throat 
disorder.  None of the medical evidence of record concludes 
that the veteran currently has either of these disabilities.

The veteran's service treatment records show multiple 
complaints of a sore throat, which were often followed by 
diagnoses of upper respiratory infections.  The veteran 
complained of a frontal sinus headache in October 1970.  He 
was diagnosed with acute tonsillitis in May 1971.  The 
veteran's July 1971 separation examination shows a normal 
clinical evaluation of the sinuses, mouth, and throat.  No 
defects were noted, and in August 1971 the veteran reported 
no change in his medical condition.  

According to a VA examination report from June 1976, at that 
time the veteran had no abnormal findings relative to his 
nose, sinuses, mouth, and throat.  VA treatment records show 
that the veteran had tonsillitis in May 1981.  In May 1999 
the veteran was diagnosed with pharyngitis (a sore throat), 
and a November 1999 VA general examination revealed that his 
throat and sinuses were normal again at that time.  A private 
January 2003 internal medicine examination report states that 
the veteran's throat was normal.  VA treatment records from 
January 2005 show that at that time the veteran did not have 
postnasal drip or sinus pain.  

The veteran was afforded a VA examination in March 2005.  At 
that examination he complained of difficulty of the 
breathing, postnasal drip and recurrent nasal congestion.  He 
also complained of recurrent sore throat.  The examination 
showed that he had a normal external nose.  Superior, middle 
and inferior turbinates were normal.  There was no tenderness 
over the maxillary sinuses.  The postnasal space was normal.  
The x-ray of the nasal sinus was reported as within normal 
limits.  Specifically, there were no air-fluid levels to 
suggest acute sinusitis.  The examiner's diagnoses 
specifically noted no active nasal, laryngeal, pharyngeal, or 
nasal sinus disease.  At this time, VA has of record no 
competent medical evidence showing current sinus disorder or 
throat disorder. 

The veteran's claims for service connection for sinus 
disorder and throat disorder fail because there is no 
competent evidence of record of a current diagnosis of either 
of these disabilities, and without a current disability, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Although the veteran is competent to state that he 
has soreness or other common symptoms of disability, he is 
not competent to enter a diagnosis of sinus disorder or 
throat disorder, as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, medical professionals have specifically noted that 
the veteran does not have sinus or throat disorders.

In sum, the preponderance of the competent evidence is 
against a finding of any current sinus disorder or throat 
disorder.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for a throat disorder is 
denied.


REMAND

Initially, the Board notes that in November 2004 the veteran 
stated that a July 16, 1982 rating decision that denied 
service connection for a nervous disorder contained clear and 
unmistakable error.  The veteran's claims file contains a 
June 17, 1982 rating decision denying service connection for 
a nervous disorder, which the veteran was notified of by way 
of a letter sent on July 16, 1982.  The Board assumes that 
the identification of the July 1982 decision was a mistake on 
the part of the veteran and that the veteran is actually 
claiming error in the June 17, 1982 decision.  If this is not 
the case, the veteran should inform VA.  As discussed below, 
this claim must be remanded.  

The veteran asserts that he has PTSD and tinea versicolor as 
a result of his active military service in the United States 
Army.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board is of the opinion that a VA 
examination to determine the nature and etiology of tinea 
versicolor is warranted.  The veteran was afforded a VA skin 
examination in September 2004, where tinea versicolor was 
diagnosed; however, no opinion was offered as to the nature 
and etiology of tinea versicolor.  At that examination and in 
statements to VA the veteran has asserted that he has had a 
rash since his time on active duty.  At the September 2004 VA 
examination he reported that this was a continual rash of the 
anterior and lateral chest, but that he has never seen a 
dermatologist or doctor for the condition.  In an April 2005 
affidavit he reported that his "skin condition" started in 
the summer of 1971 while he was on active duty, and that 
every time he went to the VA hospital in Puerto Rico and New 
Jersey he told them about his skin condition but that they 
never paid attention to the problem and they never sent him 
to a dermatologist.  According to an October 1997 VA 
consultation sheet the veteran had a 10 year history of 
hyperpigmented lesions under arms and back, and according to 
the veteran's July 1971 separation examination report he had 
a normal clinical evaluation of the skin at that time.  While 
these accounts appear to be somewhat conflicting, the 
veteran's statements are evidence that current tinea 
versicolor may be associated with his military service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (veteran 
competent as a lay person to report on that which he has 
personal knowledge).  For these reasons, the veteran's claim 
for service connection for tinea versicolor must be remanded 
so that he may be provided the opportunity to report for a VA 
examination to determine the nature and etiology of tinea 
versicolor.

Turning to another matter, in April 2007 the Newark RO issued 
a rating decision continuing the denial of service connection 
for a nervous disorder because a review of record evidence 
did not reveal a clear and unmistakable error in a June 17, 
1982 rating decision that denied service connection for a 
nervous disorder.  The current appeal was certified to the 
Board that same month, and the next month the veteran 
submitted a timely notice of disagreement with the April 2007 
rating decision.  A statement of the case (SOC) addressing 
this issue has yet to be issued.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Finally, the claim for service connection for PTSD is 
inextricably intertwined with the issue of whether there was 
clear and unmistakable error in the June 17, 1982 rating 
decision.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Specifically, if clear 
and unmistakable error is found in the June 1982 rating 
decision the veteran would be awarded service connection for 
his current psychiatric disorder.  The veteran must perfect 
his appeal as to the claim of clear and unmistakable error 
before the Board can consider it, and he cannot do this 
without the issuance of a statement of the case.  As such, 
the veteran's claim for entitlement to service connection for 
PTSD must be remanded along with the claim of clear and 
unmistakable evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current skin disorder, to 
include tinea versicolor.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.

The examiner should provide an opinion as 
to whether the veteran currently has any 
skin disorder, to include tinea 
versicolor, that is as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  

2.  The AMC/RO shall issue a statement of 
the case addressing the issue of whether 
there was clear and unmistakable error in 
the June 17, 1982 rating decision that 
denied service connection for nervous 
disorder.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal as to this 
claim to the Board.  38 C.F.R. § 20.302(b) 
(2007).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  Thereafter, as appropriate, the AMC/RO 
should readjudicate the veteran's claims 
for service connection.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


